Douglas, J.,
concurring. I concur in the well-reasoned decision of the majority. I write separately for the sole purpose of calling attention to Beifuss v. Westerville Bd. of Edn. (1988), 37 Ohio St.3d 187, 525 N.E.2d 20. While Beifuss was a prejudgment interest case and the case at bar is a post-judgment interest matter, and thus are clearly distinguishable from each other, nevertheless some of the language in today’s case is incompatible with some of the language in Beifuss and, thus, Beifuss should, at the very least, be called to the attention of the bench and bar. The language and judgment in today’s decision are a correct statement of the law as it is and should be.